 Case 1:21-cv-02333-VM Document 29 Filed 04/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
MATTEL, INC.,                    :
                                 :                              4/22/2021
                  Plaintiff,     :
                                 :              21 Civ. 2333(VM)
          -against-              :                 ORDER
                                 :
THE ENTITIES DOING BUSINESS AS   :
UNICORN ELEMENT AT THE URL       :
UNICORNELEMENT.NET, et al.,      :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      At the Court’s direction, the parties in this matter

have submitted a proposed briefing schedule with respect to

Plaintiff’s motion for an order of attachment and Defendants’

contemplated motion to dismiss. As to the motion for an order

of   attachment,   the   Court   enters   the   parties   schedule:

Defendants’ opposition is hereby due on April 28, 2021 and

Plaintiff’s reply is due May 12, 2021. The Court will hold a

hearing on the motion on May 28, 2021 at 2:00 PM.

      As to Defendants’ contemplated motion to dismiss, the

Court will not yet set a briefing schedule. Instead, the

parties are directed follow the Court’s Individual Practices

for such motions, specifically Section II, B.

SO ORDERED:

Dated:     New York, New York
           22 April 2021
